DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-8 are pending; claim 1 and 8 are independent. 
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino (US 2007/0057873), and further in view of Kanda (US 2015/0364085).
Regarding claims 1 and 8, Uchino teaches an electronic apparatus comprising a display device having a pixel array unit in which display elements that constitute pixels are arranged in a two-dimensional matrix in a row direction and a column direction (fig. 8 and Para 0124, wherein the pixel circuits 101 are arranged in an m. times. n matrix in the pixel array portion 102),
current value in an organic EL (electroluminescence) display) and a drive circuit for driving the light emission part (fig. 9 and transistors 111-113 and capacitor C111), 
the drive circuit at least includes:
a constant current transistor (fig. 9, Transistor 113 and Para 0133),
a drive transistor to which the light emission part and a source electrode are connected, the drive transistor being in source follower connection with the constant current transistor (fig. 9 and Paras 0157-0159, wherein  the source of the TFT 111 as the drive transistor is connected to the anode of the light emitting element 114, the drain is connected to the power source potential Vcc, a capacitor C111 is connected between the gate and source of the TFT 111, and the source potential of the TFT 111 is connected to a fixed potential through the TFT 113 as the switching transistor, so the following effects can be obtained, a source-follower circuit is formed), and
a capacitance unit that maintains gate voltage of the drive transistor (Para 0151, since there is a capacitor between the gate and source of the TFT 111, as shown in FIGS. 11E and 11F, the gate-source potential is constantly held at Vin), and 
Uchino does not expressly the constant current transistor and the drive transistor are formed such that a ratio of a channel width to a channel length is a same.
However, Kanda disclosed in fig. 1 and Paras 0041-0044, wherein the compensation transistor T4 of the pixel circuit P1 plays a role in compensating for the threshold voltage of the driving transistor T1 of the pixel circuit P “constant current 
It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display device of Uchino to incorporated the teaching of Kanda to form a drive transistor and a compensation transistor which compensating a threshold voltage of the driving transistor with the same channel width and channel length in order to get a predictable result. 
Regarding claim 2, Uchino in view of Kanda teaches the display device according to claim 1, wherein the constant current transistor and the drive transistor are formed with a same transistor size (fig. 1 and Paras 0041-0044, Kanda).
Regarding claim 4, Uchino teaches the display device according to claim 1, wherein the constant current transistor and the drive transistor include a field-effect transistor of a same conductivity type (fig. 9 and Para 0126, wherein, the pixel circuit 101 comprises an n-channel TFT 111 to TFT 113, so all transistors in the pixel circuit are n-channel FET and same conductivity type “n-channel”).
Regarding claim 5, Uchino teaches the display device according to claim 1, wherein the light emission part includes an organic electroluminescence element (fig. 9 and para 0126, Para 0001, a light emitting element 114 made of an organic EL element (OLED)).
Regarding claim 6, Uchino teaches the display device according to claim 1, wherein the drive circuit further includes a write transistor for writing signal voltage to a capacitance unit (fig. 9 and Par 0134, wherein a source and a drain of the TFT 112 as first switch are connected to the data line DTL101 and node ND112, connecting to the capacitor C111).
Regarding claim 7, Uchino teaches the display device according to claim 6, wherein the constant current transistor, the drive transistor, and the write transistor include a field-effect transistor of a same conductivity type (fig. 9 and Para 0126, wherein, the pixel circuit 101 comprises an n-channel TFT 111 to TFT 113, so all transistors in the pixel circuit are n-channel FET and same conductivity type “n-channel”).

6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino (US 2007/0057873), in view of Kanda (US 2015/0364085), and further in view of Sano (US 2005/0017929), provided by the applicant’s IDS.
Regarding claim 3, Uchino in view of Kanda teaches the display device according to claim 1, but Uchino in view of Kanda does not expressly disclose wherein the constant current transistor and the drive transistor are formed adjacent to each other on a plane region where the drive circuit is disposed.
However, Sano disclosed in fig. 1.fig. 11 and Paras 0053, wherein a MOS type capacity element 28 is connected to the gate of the driver TFT 22 to compensate for the variation in threshold voltages of the driver TFTs 22. In Para 0055, the MOS type 
It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display device of Uchino in view of Kanda to incorporated the teaching of Sano to form a pixel unit that includes a compensation transistor adjacent to a driver transistor in order to get a predictable result.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Uchino (US 2006/0022907), relates to a pixel circuit that performs current driving of a load element disposed in each pixel.
B.	Woo (US 2014/0028647), relates to a pixel capable of stably compensating for a threshold voltage and an organic light emitting display using the same.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        3/21/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625